PD-1353-15
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                    AUSTIN, TEXAS
                                                                              Transmitted 11/16/2015 12:00:00 AM
                                                                                Accepted 11/17/2015 10:57:59 AM
                                                                                                     ABEL ACOSTA
                                                                                                           CLERK
                                         NO; PD-1353-15
                                   COA NO: 13-14-00191 CR
                             TRIAL COURT CASE NO(sY E105654

                                       TEXAS COURT OF
                                     CRIMINAL APPEALS



 SALMA MONALA-KHALIL
                                        AUSTIN, TEXAS

                                                      APPEAL FROM THE COUNTY                  \v
                                                                                                    ^
                                                      COURT AT LAW NO. 2


 vs.                                             §    OF

 THE STATE OF TEXAS, APPELLEE                    § ORANGE COUNTY, TEXAS


            MOTION TO EXTEND THE TIME FOR FILING APPELLANT'S
                        PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE COURT OF APPEALS:

       COMES NOW the Appellant and moves the Court for an extension of time to file a

Appellant's Petition for Discretionary Review in this cause , and in support thereof would show

the Court as follows:


                                                 I.


       The Appellant was convictedof Driving While Intoxicated, 1SI Offenseon February 14th,

2014. At the same time the Defendant was sentenced to 180 days confinement in the Orange

County Jail, and a $300.00 fine. At that time, on the finding of the court defendant was eligible

for probation and that the jail sentence be suspended and the defendant.be placed on probation for

a term of one (1) year; In the County Court at Law No. Two (2), of Orange County, Texas, in case

styled as; THE STATE OF TEXAS VS. SALMA MONALA-KHALIL, under Cause No.

E105654.                       FILED IN
                  COURT OF CRIM1NALAPPEALS

                          November 17, 2015


                        ABEL ACOSTA, CLERK
                                                  II.


       That Appellant's Petition for Discretionary Review was due to be filed on the November

18,h day of November 2015.                               III.

       Appellant respectfully requests that this Honorable Court grant ah additional extension of

approximately thirtydays or until the 18* day of December 2015.

                                                  IV.


       That such extension is necessary for the following reasons:

       1.      Counsel's Daughter-in-Law just recently delivered her baby by emergency

               cesarean section. Counsel's other three grandchildren, older siblings of the

              newborn, have upper respiratory infections and counsel is keeping them to prevent

              passing it to the new baby.

       2.      Counsel has been heavily scheduled in multiple counties for pretrial and trial

              dockets.


       3.     This extension is not sought for delay only, but that justice may be done in

              this case.


       WHEREFORE, PREMISES CONSIDERED, Appellantrespectfully requestsandpraysthat

this Honorable Court extend the time for the filing ofAppellant's Petition for Discretionary Review

be filed herein approximately December 18th, 2015.
                                              Respectfully submitted,

                                              /s/Brvan S. Laine
                                              /s/Bryan S. Laine
                                              1045 S.Redwood
                                              Kountze, Texas 77625
                                              Tel: (409) 246-4008
                                              Fax: (409) 246-3645
                               CERTIFICATE OF SERVICE
                      ^




        I hereby certifythat true and correct copyof the foregoing document has been forwarded

 to all associated parties in the foregoing, as indicated below, on this the 16,h of November 2015,



                                              /s/Bryan S. Laine
                                              /s/Bryan S..Laine
                                                State Bar No. 24011488




Texas Court of Criminal Appeals
201 West 14th Street Room #106
P. O. Box 12308
Capitol Station
Austin. TX   78701.


Tom Kelly
Orange County District Attorney
801 Division Street
Via facsimile (409) 883-9322
                                          PD-1353-15
                                  COA NO. 13-14-0191 CR
                            TRIAL COURT CASE NOfs) E105654

                                     TEXAS COURT OF
                                    CRIMINAL APPEALS
                                       AUSTIN, TEXAS



 SALMA MONALA-KHALIL                             §   APPEAL FROM THE COUNTY
                                                 §   COURT AT LAW NO. 2
                                                 §
 vs.                                             §   OF
                                                 §
 THE STATE OF TEXAS, APPELLEE                    § ORANGE COUNTY, TEXAS




                                          ORDER

          On                             _, 20        , came on to be considered Salrha Monala

Khalil's Motion for Extension in Time in Filing Appellant's Petition for Discretionary Review is
hereby:

                                           (Granted) (Denied)


                                            JUDGE PRESIDING